department of the treasury internal_revenue_service washington d c jul t eo b4 eqend i g t y e e e g f e t e z z l o j v l o l n o w t n o w t i a x dear sir or madam this is in response to a letter dated date from m’s authorized representative who has requested certain rulings on m’s behalf mis a nonprofit corporation located in n and organized under the laws of the state of o mis exempt from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 m has been classified as a private non-operating foundation under sec_509 according to m's original charter m is organized and operated exclusively for charitable and educational_purposes including providing grants to colleges or universities exempt from tax under sec_501 of the code providing grants to deserving individuals residing within miles of n for undergraduate and graduate education endowing one or more faculty chairs aiding the poor and distressed residents of n and surrounding areas by making grants to needy and indigent individuals for medical assistance and assistance in daily living and lessening the burdens of government by making grants to n for the maintenance of public recreational and municipal facilities which shall be available to the general_public without regard to race creed color or religion lor until now m has accomplished its exempt_purpose s by making grants such as annual scholarship grants to individuals graduating from the local public high school and attending nearby institutions of higher learning m has also made grants to the loca public high school to assist it in purchasing computers and other equipment hiring additional teachers for the arts and sciences and making repairs and improvements to its physical facitities m recently funded a project whereby n's main street sidewalks were restored to brick and gas light fixtures were installed restoring the historic nature of n's main street funds were also provided to n to maintain a smal municipal picnic park and to make improvements to public recreational facilities utilized for softball baseball and other outdoor recreational activities m's representative stated that m’s operations have heretofore been limited due to limited resources but otherwise are consistent with its exempt charitable purpose however a few years ago m received substantial bequests because of the death of its founder and heirs and the settlement of their estates as a result m is seeking to increase the scope of its charitable activities for example m funded the construction and equipping of a facility in n utilized by a satellite office of a community college for its public educational offerings the community college is a state sponsored higher education institution m now proposes to build and operate a marina the marina project golf course the golf project and certain common facilities the common facilities consistent with its proposed amended and restated charter and by-laws collectively the marina project golf project and common facilities will be referred to as p p will become an integral component of the state of o’s park system and will be operated in compliance with rules and regulations of the state of o’s department of environment and conservation department the department's responsibilities include operating and maintaining all state public recreational areas and facilities the public at no cost to the state of o or the department it is m’s intent that p will be built maintained and operated for the benefit of the state of o operates a number of parks wilderness and recreational areas offering a variety of services to the general_public marinas are offered in some locations where the park is situated on a large lake or navigable waterway while golfing is offered in other locations the golf courses are generally designed with four or five different tee boxes in order to attract and appeal to golfers of any skill level marinas generally have wet slips as well as dry storage marinas and golf sites generally have a marina store and pro shop respectively the state of o passed legislation authorizing the executive branch to issue up to dollar_figurex in general obligation bonds of the state of o bonds to fund a golf and marina public recreational facility in n marina park in n and included such project in the department's strategic planning documents after the legislation was passed however the department completed a feasibility study and concluded that a marina and golf project may not be financially feasible due to current budget constraints and limitations the department has also expressed its intent to have a golf and the department determined that the approved funding authorization of dollar_figurex would not be sufficient to build and then subsequently operate and maintain p should the project not be fully self-supporting from inception budget constraints upon the department would not permit it to operate or maintain a new facility in n while operating and maintaining other parks of the state of o at standards established for ali parks however the department has indicated that such a project would be a welcome addition to o’s state park system and the department has agreed to otherwise assist m in obtaining necessary approvals from various agencies financing of the construction and equipping of p will take place as follows m will contribute land which it currently owns along with any improvements thereon to the state of o the state of o will issue the bonds and make the proceeds of the sale thereof available to m to pay or reimburse m for the costs of constructing and equipping p pursuant to a lease agreement between the state of o as lessor and m as lessee the lease the lease will obligate m to make lease payments to the state of o from time to time in amounts equal to debt service on the bonds any additional needed funding would come from m's assets or from the proceeds of borrowing the bonds will be issued as tax-exempt qualified c bonds within the meaning of sec_145 of the code with the exception of certain taxable bonds that will finance the excluded facilities described below the initial lease_term would be for a period of or years during which time m would be expected to amortize fully any debt obligations issued by the state of o in connection with the funding m would have an option to renew its lease for a period of time not exceeding the length of the initial tease term during any renewal lease_term it is expected that lease rentals would be fixed or some minimum fixed amount plus a percentage of gross revenues derived in connection with the operation of p or simply a percentage of the gross revenue derived in connection with the operation of p at the end of the initial lease_term and renewal thereof if any the property and all improvements thereon will revert to the sole possession of the state of o the golf project will principally consist of an 18-hole course club house pro shop combination several other buildings to house maintenance equipment and repair facilities a golf-cart storage shed and parking facilities the club house pro shop facility will be consistent in size design and use to those at other department courses the pro shop will be utilized as an administrative center for assigning tee times collecting greens and cart fees and other sales items sold will consist of clothing unique to the course such as hats or shirts containing p's logo as well as tees gloves balls and any similar items for the convenience of park visitors the facility will also house a small snack stand where visitors can obtain soft drinks and snacks no alcoholic beverages are permitted on department-owned or operated property m has entered into a management_contract with q providing for the management of the golf project upon completion of construction and its opening to the public the management_contract is designed in form and substance to constitute a qualified management_contract within the meaning of revproc_97_13 1997_1_cb_632 the marina project will consist of wet slips and facilities for a marina store fuel boat repair and a dry storage_facility for smaller boats m intends to enter into a management agreement constituting a qualified management_contract within the meaning of revproc_97_13 supra with an experienced and competent service provider to manage the marina project except for the marina store boat repair facility and fuel facility excluded facilities m intends to sublease the physical properties constituting the excluded facilities at fair_market_value to a qualified and experienced operator the risks and rewards of the operational activities carried on in the excluded facilities would be solely those of the sub-lessee thereof no part of the excluded facilities will be financed with proceeds from the tax-exempt_bonds rather the excluded facilities will be financed from the proceeds of the sale of taxable bonds or other available funds of m the service provider under the contemplated marina qualified management_contract and the sub-lessee operator of the excluded facilities may be the same or related_persons the marina project will also include parking facilities some of which may be shared with the golf project the marina project also includes right-of-way acquisition and construction of a new bridge over a creek that runs through p the bridge is necessary in order to allow boats access to the marina project since the current span over the creek is not high enough to permit any navigable traffic from a local river into the creek or the marina project the marina project will be part of the department's water-based recreational facilities and subject_to its rules and regulations the bridge once completed will be part of the state of o's highway system and maintained by the state m will have no obligations with respect to the bridge other than to make payments to the state of q for its design construction and right-of-way acquisitions similar to other state parks p will include common facilities such as one or more picnic pavilion facilities and parking hiking and or nature traits and walks for those park visitors who do not play golf or enjoy boating activities in addition common to both the golf project and the marina project will be a separate facility to house the office for park rangers common facilities one or more park rangers who will be on duty will be employees of the department and state law enforcement officers this facility will constitute the main park office where park visitors can obtain information specific to p or other state parks and it will have parking facilities some of which may be shared with the golf project or marina project m will make cash contributions to the department in an agreed upon amount to reimburse the department for the costs of rangers and other department overhead incurred by the department for management and oversight of p m will bear the costs of repairs and maintenance as well as utilities of the park rangers’ office rangers will be housed either in a residence s built and maintained by m on site or the department will receive additional funds to reimburse it for housing allowances provided the rangers the golf project is currently under construction and is expected to be ready for the public by the fall of the marina project is in the planning and permit stage most environmental permits have been obtained and all appropriate requests of various state authorities have been made as required_by_law the bridge design is being performed however soil problems have been discovered that may adversely impact the costs of the bridge upon receipt of final cost estimates m must make a determination if the marina project should proceed as planned unless costs are so prohibitive as to render the marina project unfeasible all portions of p will proceed as set forth herein m intends to complete the golf project and common facilities even if bridge costs render the marina project unfeasible as part of the park system of the state of o p will be subject_to the same rules and regulations as other comparable state parks such rules and regulations include for example the prohibition of the sale or use of alcoholic beverages on park property the fees that are charged for park resources and the requirement that park resources be available to the general_public in a nondiscriminatory manner m intends to comply with all required department rules and regulations further m does not contemplate carrying on any activities in any substantial manner which are not carried on by the department at other comparable public parks z 2bé os sec_501 a of the code exempts from federal_income_tax organizations described in sec_501 sec_501 of the code provides in pertinent part for the exemption from federal_income_tax for organizations organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations requires that an organization be both organized and operated exclusively for one or more exempt purposes in order to be exempt sec_1 c -1 b of the regulations states that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 c sec_1_501_c_3_-1 of the regulations states that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest it requires an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations defines charitable in its generally accepted legal sense and includes among other things the erection or maintenance of public buildings monuments or works and the lessening of the burdens of government sec_511 of the code provides in part for the imposition of tax on the unrelated_business_taxable_income of organizations described in sec_501 including organizations described in sec_501 sec_512 of the code provides that the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 that it regularly carries on less the allowable deductions which are directly connected with the carrying on of such trade_or_business and computed with the modifications contained in sec_512 sec_512 of the code excludes from the computation of unrelated_business_taxable_income ail rents_from_real_property and all rents from personal_property leased with such real_property if the rents attributable to such personal_property are an incidental amount of the total rents received or accrued under the lease -- sec_512 of the code provides that notwithstanding sec_512 or in the case of debt-financed_property as defined in sec_514 there shall be included as an item_of_gross_income derived from an unrelated_trade_or_business the amount ascertained under sec_514 and there shall be allowed as a deduction the amount ascertained under sec_514 sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 sec_513 of the code provides that the term trade or business’ includes any activity that is carried on for the production_of_income from the sale_of_goods or the performance of services this provision also states that an activity does not lose identity as a trade_or_business merely because it is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which may or may not be related to the exempt purposes of the organization sec_1_513-1 of the regulations provides that gross_income of an exempt_organization subject_to the tax imposed by sec_511 of the code is includable in the computation of unrelated_business_taxable_income if it is income from trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related to the organization's exempt functions sec_1_513-1 of the regulations states that for purposes of sec_513 of the code the term trade_or_business has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services sec_1_513-1 of the regulations provides that specific business activities will ordinarily be deemed to be regularly carried on’ if they manifest a frequency and continuity and are pursued in a manner generally similar to comparable commercial activities of nonexempt organizations sec_1_513-1 of the regulations provides that a trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has causal relationship to the achievement of the exempt purposes other than through the production_of_income and it is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct_of_a_trade_or_business to be substantially related to the purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of these purposes whether the income producing activities contribute importantly to the accomplishment of any purpose for -7- which an organization is granted exemption depends in each case upon the facts and circumstances involved sec_514 of the code provides that unrelated_business_taxable_income shall include a percentage of net_income derived from debt-financed_property sec_514 of the code defines the term debt-financed_property as any property that is held to produce income and with respect to which there is acquisition_indebtedness at any time during the taxable_year or during the months preceding disposition in the case of property disposed of during the taxable_year sec_514 of the code defines acquisition_indebtedness with respect to any debt-financed_property as the unpaid amount of a the indebtedness incurred by the organization in acquiring or improving such property b the indebtedness incurred before the acquisition or improvement of such property if such indebtedness would not have been incurred but for such acquisition or improvement and c the indebtedness incurred after the acquisition or improvement of such property if such indebtedness would not have been incurred but for such acquisition or improvement and the incurrence of such indebtedness was reasonably foreseeable at the time of acquisition or improvement sec_1_514_b_-1 of the regulations excludes from the definition of debt-financed_property any property substantially_all the use of which is substantially related aside from the need of the organization for income or funds to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption the substantially_all test is met if percent or more of the use of such property is devoted to the organization’s exempt_purpose sec_4942 of the code defines an operating_foundation as any organization which makes qualifying distributions directly for the active_conduct of the activities constituting the purpose s or function s for which it is organized qualifying distributions must satisfy the income test of sec_4942 and either the asset endowment or support_test of sec_4942 qualifying distributions are defined by sec_4942 as any amount_paid to accomplish one or more purposes described in sec_170 of the code or any amount_paid to acquire an asset used or held for use directly in carrying out one or more purposes described in sec_170 sec_53_4942_b_-1 of the regulations defines an operating_foundation as any private_foundation which in addition to satisfying the assets_test the endowment_test or the support_test set forth in sec_53_4942_b_-2 b and c makes qualifying distributions directly for the active_conduct of activities constituting its charitable educational or other similar exempt_purpose equal in value to substantially_all of the lesser_of the foundation’s adjusted_net_income or minimum_investment_return sec_53_4942_b_-1 of the regulations provides that amounts paid to acquire or dos maintain assets which are used directly in the conduct of the foundation's exempt_activities such as the operating_assets of a museum public park or historic site are considered direct expenditures_for the active_conduct of the foundation’s exempt_activities sec_53_4942_b_-3 of the regulations provides in part that a foundation may satisfy the income test and either the assets endowment or support_test by satisfying such tests for any three taxable years during a four-year period consisting of the taxable_year in question and the three immediately preceding_taxable_years or on the basis of an aggregation of all pertinent amounts of income or assets held received or distributed during such four-year period sec_4943 of the code imposes a tax on a private_foundation's_excess_business_holdings in a business_enterprise paragraph c of this section defines excess_business_holdings as the amount of stock or other interest in an enterprise which the foundation would have to dispose_of in order for the foundation's remaining holdings in that enterprise to be permitted holdings sec_4943 of the code provides that the term business_enterprise does not include a functionally_related_business as defined in sec_4942 sec_4942 of the code provides that the term functionally_related_business means a trade_or_business which is not an unrelated_trade_or_business as defined in sec_513 or an activity which is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which is related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exempt purposes of the organization sec_53_4943-10 of the regulations provides that a business_enterprise includes the active_conduct_of_a_trade_or_business including any activity which is regularly carried on for the production_of_income from the sale_of_goods or the performance of services and which constitutes an unrelated_trade_or_business under sec_513 of the code paragraph b of that section provides that the term business_enterprise does not include a functionally_related_business as defined in sec_4942 rev ruls 1985_1_cb_177 and 1985_1_cb_178 set forth criteria for determining whether an organization's activities are lessening the burdens of government first a governmental_unit must consider the organization's activities to be its burden second these activities must actually lessen the burden of the governmental_unit an activity is a burden of government if there is an objective manifestation by the governmental_unit that it considers the activities of the organization to be its burden the interrelationship between the governmental_unit and the organization may provide evidence that the governmental_unit considers the activity to be its burden whether the organization is actually lessening the burdens of government is determined by considering all of the relevant facts and circumstances revrul_74_399 1974_2_cb_172 holds that the operation of a dining room cafeteria and snack bar by a museum for_the_use_of museum staff employees and members of the public visiting the museum does not constitute an unrelated_trade_or_business under sec_513 of the revrul_69_268 1969_1_cb_160 holds that the operation of a cafeteria and coffee shop by a hospital described in sec_501 of the code is substantially related to the hospital's exempt_purpose and does not constitute unrelated_trade_or_business under sec_513 m's representative has inquired as to the tax implications attendant to m’s funding and operation of p ie the golf project marina project and common facilities with respect to its continuing qualification for recognition of exemption under sec_501 of the code m must show that it will be organized and operated exclusively for exempt purposes with regard to the organizational_test m proposes to amend and restate its charter to include references to lessening the burdens of government and promoting the social welfare and the common good of the public these charitable purposes will be in addition to m’s educational_purposes and thus m will continue to meet the organizational_test in accordance with sec_1_501_c_3_-1 of the regulations with regard to the operational_test the question is whether m’s funding and operation of p will be consistent with the requirements under sec_501 of the code in addition to the golf course and the marina p will also contain picnic pavilion facilities parking facilities and hiking and or nature trails and walks as noted above p will be operated and maintained as a state park within the state of o’s park system subject_to the rules and regulations of the department these rules and regulations include being open to all members of the public without regard to race creed color or religion the state of o through two separate legislative acts has not only authorized the construction of p but has also authorized the issuance of bonds for that purpose to regulate it through the department are objective manifestations by the state of o that it considers p its burden the state of o would not be able to operate and maintain the park without m all of the available information establishes that m will further its charitable purpose under sec_501 by operating and maintaining p as a state park under these circumstances m will lessen the burdens of the state of o see rev ruls and supra therefore such activity will not adversely affect m’s status as an organization described in sec_501 the state of o’s authorization of p through legislation and its intention although owning leasing or subleasing the excluded facilities will not be in furtherance of an exempt_purpose under sec_501 of the code leasing these facilities in the manner described will not adversely affect m’s tax-exempt status under sec_501 see sec_1_501_c_3_-1 of the regulations amounts derived from leasing these facilities will be excluded from the computation of unrelated_business_taxable_income under sec_512 as rent from real_property however a portion of such rental payments may constitute unrelated_business_taxable_income under sec_512 and sec_514 to the extent the facilities are debt- financed property under sec_514 in part operating p consists of conducting activities carried on for the production_of_income from the sate of goods or the performance of services these activities manifest a frequency and continuity and are pursued in a manner generally similar to comparable for-profit entities namely golf courses and marinas thus m's operating of p constitutes a regularly carried on trade_or_business under sec_1_513-1 and c of the regulations generally however these activities will contribute importantly to m's charitable purpose of lessening the burdens of government as described above see sec_1_513-1 thus as these of activities have a substantial causal relationship to the achievement of m’s exempt purposes income derived by m from the operation of p will not be subject_to tax under sec_511 of the code applying the fragmentation rule contained in sec_513 to the clubhouse pro shop facility income from the sale of tees gloves and balls to visitors to the golf course will not constitute unrelated_business_taxable_income under sec_512 similarly income derived from the snack stand where visitors can obtain soft drinks and snacks will not constitute unrelated_business_taxable_income see rev ruls and supra however we conclude and you have agreed that income derived from the sale of clothing such as hats or shirts with p’s logo will be unrelated_business_taxable_income under sec_512 such sales of clothing will not be substantially related to m’s exempt_purpose as required by sec_513 with regard to the issues of debt-financed_income under sec_514 of the code and excess_business_holdings under sec_4943 except as noted previously income from the operation and maintenance of p will not constitute unrelated_business_taxable_income because such revenues will be derived from a trade_or_business that is substantially related to m’s exempt_purpose therefore such income will not constitute debt-financed_income within the meaning of sec_514 and accordingly will not be subject_to tax under sec_511 see sec_1_514_b_-1 of the regulations also to the extent m’s operation of p is not an unrelated_trade_or_business under sec_513 it is a functionally_related_business under sec_4942 as such it is not a business_enterprise in accordance with sec_4943 see sec_53_4943-10 and b with regard to the issue of operating_foundation status under sec_4942 of the code the amounts paid_by m to construct operate and maintain p are qualifying distributions under sec_4942 of the code and are directly for the active_conduct of the activities constituting m’s exempt_purpose see sec_53_4942_b_-1 of the regulations for purposes of sec_4942 m will be classified as an operating_foundation for the years in which it meets the relevant tests set forth in sec_4942 and sec_53_4942_b_-1 see section sec_3 b -3 a based on the information you have submitted as presented above we rule that the proposed amendment to m’s charter and by-laws as contained in the restated and amended charter and by-laws will not adversely affect m’s status as an organization described in and exempt from tax under sec_501 of the code except as noted previously operating p as described in this request under the facts and circumstances constitutes with respect to m an activity substantially related to m's exempt_purpose s under sec_501 and sec_509 of the code owning leasing or subleasing the excluded facilities will not adversely affect m’s tax-exempt status under sec_501 except as noted previously p will not constitute an unrelated_trade_or_business under sec_512 or sec_513 of the code and accordingly such income if any derived therefrom will not be subject_to tax under sec_511 amounts derived from owning leasing and subleasing the excluded facilities will constitute rent from real_property under sec_512 however a portion of the rental payments may o27 on constitute unrelated_business_taxable_income under sec_512 and sec_514 to the extent the facilities are debt-financed_property under sec_514 except as noted previously income derived by m from p if any will not constitute debt-financed_income within the meaning of sec_514 of the code and accordingly will not be subject_to tax under sec_511 to the extent the operation of p is not an unrelated_trade_or_business under sec_513 of the code the activities contemplated by m in connection with operating p will not constitute a business_enterprise under sec_4943 amounts paid_by m to acquire or maintain assets which are used in connection with p will be deemed to be qualifying distributions within the meaning of sec_4942 of the code and will also be deemed to be distributions to acquire or maintain assets used directly in the conduct of m's exempt_activities within the meaning of sec_4942 and sec_53_4942_b_-1 of the regulations mvwill be classified as an operating_foundation within the meaning of sec_4942 of the code for m's first taxable_year for which it satisfies the income test as set forth in sec_4942 and one of the alternative tests as set forth in sec_4942 on a stand alone basis for each of m’s three immediately preceding_taxable_years or m will be classified as an operating_foundation in the first taxable_year of m in which it satisfies the tests of sec_4942 and b on an aggregate basis as set forth in sec_53_4942_b_-3 of the regulations for such first taxable_year and m’s immediately preceding three taxable years and once classified as an operating_foundation m will continue to be classified as an operating_foundation with respect to any subsequent tax_year of m in which it satisfies the income test and one of the alternative tests for the taxable_year and the immediately preceding three taxable years on an aggregate basis or in such future taxable_year of m if m has satisfied the income test and one of the alternative tests on a stand alone basis in each of the three immediately preceding_taxable_years of m except as specifically ruled upon above no opinion is expressed concerning the federal_income_tax consequences of the transactions described above under any other provision of the code this ruling is based on the understanding that there will be no material changes in the facts upon which it is based a pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to m's authorized representative a copy of this letter should be kept in m’s permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if there are any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely yatoy v see gerald v sack manager exempt_organizations technical group
